Citation Nr: 1605280	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  09-38 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disability manifested by urinary stricture.

2.  Entitlement to service connection for a kidney disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from March 1966 to March 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  In October 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's record.  In February 2014, September 2014, and June 2015 these matters were remanded for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

At the outset, the Board recognizes that there have been three prior remands for additional development.  While the Board regrets the additional delay in resolving these matters (which have been pending on appeal since 2009), it finds that further development is required to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159.  (The Board notes that the additional delay is due, in part, to the Veteran's failure to cooperate and the inconsistencies he has provided in histories to date (which complicates analysis.))

The Veteran had previously asserted that he received emergency treatment for the conditions at issue from the Philadelphia, Pennsylvania, VA hospital in 1972.  (See September 2007 claim.)  VA sought to obtain the identified records, but was informed that no such records existed.  (See January 2009 correspondence.)  In December 2015 correspondence, the Veteran's wife asserted (for the first time) that she took the Veteran to the Wilmington, Delaware, VA hospital for emergency treatment of the conditions at issue following their wedding in October 1968.  As records of VA treatment are constructively of record, remand is required to obtain the recently identified records, if available, and associate them with the record.  
In the December 2015 correspondence, the Veteran also asserted (for the first time) that he sought treatment during service from a field hospital (records of which may not be automatically included in his service treatment records) for trauma to his groin, to include symptoms of penile bleeding (he had previously indicated that he sought treatment for a rat bite).  Remand is required to obtain these recently identified records, if available, and associate them with the record.

Finally, on two prior occasions, the RO has, subsequent to the Board's February 2014 and June 2015 remands, sought to obtain, from the Veteran, release forms that would allow VA to obtain identified treatment records from Dr. W.K. and Our Lady of Lourdes Hospital that allegedly address treatment for urinary disability beginning in 1969 (i.e., within one year of separation from service).   In July 2015 written correspondence, following VA's latest request for such records, the Veteran responded that VA already had enough information to grant his claim, that he had no other information to submit, and that he wished for the appeal to proceed on the (existing) record.  

The Veteran's correspondence is non-responsive to the request for authorization for VA to obtain the identified records, to specifically include complete records pertaining to the 1972 surgery for bladder neck obstruction (which medical evidence suggests is related to the claimed current urinary obstruction disability).  The Board has determined that these records are pertinent (and perhaps critical) evidence in these matters, particularly in light of the conflicting information that the Veteran has provided regarding the early course of the disabilities on appeal.  If pertinent records appear to be outstanding, VA must secure them (or determine that they are unavailable).  Consequently, the Veteran may not simply choose to ignore the request for release forms.  If he does not submit the authorizations within the time provided for doing so, his claims/appeal will be dismissed as abandoned.  

On remand, VA must again advise the Veteran that critical records appear to be outstanding, that his assistance is necessary to secure such records, and that, under governing regulation, if he does not provide such assistance (i.e., signed release forms) within one year, the claims will be dismissed as abandoned.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for exhaustive development for:

(a) all STRs related to the Veteran's alleged treatment for groin trauma at a field hospital in November or December 1967, while stationed with "HHC 1st Cav Div (Air)" in Vietnam, and

(b) any records of VA treatment at the Wilmington, Delaware VA hospital between 1968 and 1972

to include any storage facility where such records may have been retired.  If treatment records from such facilities are unavailable it should be so noted, and the scope of the search should be stated for the record.

2.  The AOJ should ask the Veteran to submit authorization and release forms for VA to obtain private treatment records from Dr. W.K. and Our Lady of Lourdes Hospital.  He must be afforded the full one year period of time provided by regulation to respond (or to expressly indicate that he will not cooperate with the request).  If he responds but the response is incomplete, the AOJ must advise him that his response was incomplete and afford him opportunity to complete it.  

If the Veteran provides the identifying information and releases sought, the AOJ should secure for the record copies of the complete clinical records of the identified treatment not already associated with the record.  If the records are available but not received pursuant to the AOJ's request, the Veteran must be so advised and reminded that ultimately it is his responsibility to ensure that private records sought are received.  If a submission by the provider or the Veteran is incomplete, the Veteran must be so advised and afforded opportunity to complete the submission.  If a private provider does not respond to the AOJ's request for records, and the Veteran does not submit such records upon being so advised, the claim must be further processed as abandoned under 38 C.F.R. § 3.158(a).

If the Veteran does not provide the authorizations sought, the AOJ should process the claims under 38 C.F.R. § 3.158(a).

3.  If and only if the Veteran provides the required authorizations, the AOJ should then return the Veteran's record to the August 2015 VA examiner for further review and an addendum medical opinion encompassing the Mayo Clinic articles (submitted by the Veteran) indicating that bladder neck obstruction/urinary stricture can result from trauma and specifically addressing the Veteran's contention that he had symptoms of bladder neck obstruction (slow urinary stream) and groin trauma during active service.  (The examiner is advised that a lack of documented treatment for such disability is not fatal to the Veteran's claim.)  [If further examination is necessary to address the questions, such should be arranged; if that examiner is unavailable, the AOJ should arrange for another urologist to review the record (and conduct examination, if needed) and respond.]  

4.  The AOJ should then review the record and readjudicate the claims on appeal.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

